Name: Council Decision (CFSP) 2015/442 of 16 March 2015 launching the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) and amending Decision 2015/78/CFSP
 Type: c("Decision_ENTSCHEID", "Decision")
 Subject Matter: cooperation policy;  European construction;  Africa
 Date Published: 2015-03-17

 17.3.2015 EN Official Journal of the European Union L 72/39 COUNCIL DECISION (CFSP) 2015/442 of 16 March 2015 launching the European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) and amending Decision 2015/78/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to Council Decision 2015/78/CFSP of 19 January 2015 on a European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) (1), and in particular Article 4 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 January 2015, the Council adopted Decision 2015/78/CFSP. (2) On 9 February 2015, the Council approved the Rules of Engagement of EUMAM RCA. (3) On 6 March 2015, the Council approved the Mission Plan of EUMAM RCA. (4) On 11 March 2015, the Political and Security Committee welcomed the letter from the Mission Commander regarding the recommendation to launch EUMAM RCA and the envisaged time frame for declaring Initial Operating Capability of EUMAM RCA. (5) EUMAM RCA should be launched on 16 March 2015. (6) In accordance with Article 5 of the Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark does not participate in the implementation of this Decision and therefore does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 The European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) shall be launched on 16 March 2015. Article 2 The EU Mission Commander of EUMAM RCA is hereby authorised with immediate effect to start execution of the mission. Article 3 Article 4(2) of Decision 2015/78/CFSP is replaced by the following: 2. EUMAM RCA shall be launched by a Council Decision on the date recommended by the Mission Commander, following approval of the Mission Plan and, if required, of additional Rules of Engagement. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 March 2015. For the Council The President F. MOGHERINI (1) OJ L 13, 20.1.2015, p. 8.